Citation Nr: 1619694	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the noncompensable disability rating currently in effect.  The Veteran filed a Notice of Disagreement (NOD) in December 2012.  The RO issued a Statement of the Case (SOC) in September 2013.  In September 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue. 

In January 2016, the Veteran appeared at a hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Veteran submitted a statement in February 2014 in which he described various cities where he had been treated for his bilateral hearing loss.  The AOJ has not clarified if these treatment records are currently in the claims file.  Upon remand, the AOJ must send the Veteran a letter asking for clarification on the dates and addresses of these places of treatment for his bilateral hearing loss, and obtain any outstanding treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, the most recent treatment records in the claims file from the VA Medical Center (VAMC) in Dallas, Texas, are dated from September 2003.  A November 2012 CAPRI document in the Veteran's VBMS file states that recent VAMC treatment records were uploaded to the Veteran's Virtual VA claims file.  However, these CAPRI treatment records are not currently located in the Veteran's Virtual VA Claims file.  In a March 2012 VA 21-4142 Form, the Veteran reported recent bilateral hearing loss treatment at the VAMC in Dallas, Texas.  Accordingly, on remand, all pertinent VA treatment records dated since September 2003 should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in October 2012.  This examination is now over three years old.  Additionally, since that examination, the Veteran testified at his January 2016 Board hearing that his bilateral hearing loss had worsened since that VA examination.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the bilateral hearing loss.  An additional VA examination is therefore necessary to determine the current severity of the service-connected bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).
Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to clarify the places of treatment for his bilateral hearing loss, as described in his February 2014 letter.  Obtain the appropriate release forms from the Veteran if necessary, and obtain all pertinent treatment records.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Dallas, Texas, VAMC since September 2003 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




